Marabello v State of New York (2015 NY Slip Op 01928)





Marabello v State of New York


2015 NY Slip Op 01928


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-05505

[*1]Nicholas Marabello, etc., et al., appellants, 
vState of New York, respondent. (Claim No. 115999)


Catafago Law Firm, P.C., New York, N.Y. (Jacques Catafago and Jonathan Bauer of counsel), for appellants.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Steven C. Wu and Matthew W. Grieco of counsel), for respondent.

DECISION & ORDER
In a claim, inter alia, to recover damages for assault and battery, the claimants appeal from an order of the Court of Claims (DeBow, J.), dated March 6, 2013, which, after an in camera inspection, denied their motion to compel disclosure of documents that the defendant withheld on the ground that the documents were privileged under the Education Law.
ORDERED that the order is affirmed, with costs.
Since the defendant met its burden of demonstrating that the documents in dispute were privileged quality assurance documents prepared in accordance with Education Law § 6527(3) and Mental Hygiene Law § 29.29, the Court of Claims properly denied, after an in camera inspection, the claimants' motion to compel disclosure of those documents (see Stephen v State of New York, 117 AD3d 821, 822; Szmania v State of New York, 82 AD3d 1688, 1689).
The claimants' remaining contentions are without merit.
DILLON, J.P., LEVENTHAL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court